Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2021 has been entered.

Claim Status
Claims 32, 34-45, 53-55, 63 and 65-70 are pending. Claim 70 has been added. Claims 32 and 36-38 have been amended. Claims 32, 34-45, 53-55, 63 and 65-70 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I.

Response to Amendment
The Declarations under 37 CFR 1.132 filed on 10/4/2021 are insufficient to overcome the rejection of claims 32, 34-45, 53-55, 63 and 65-69 based upon 35 U.S.C. 103 as set forth in the last Office action for the reasons set forth below.

Applicant also argues that a person of skill in the art would understand that rVWF and pdVWF are functionally different and distinct. As such, it would not be appropriate to extrapolate from data relating to pdVWF to predict the performance of rVWF.
Applicant also argues that administration of Humate-P, Wilfactin and Wilate was compared to administration of rVWF, and the data have been normalized to match the corresponding dose level of rVWF.
Applicant’s arguments are not persuasive because a comparison of rVWF and a composition comprising both pdVWF and FVIII (i.e. Humate-P, Wilfactin and Wilate) is not a proper comparison. Applicant should compare pdVWF alone to rVWF alone or compare a composition comprising pdVWF and FVIII, and a composition comprising rVWF and FVIII.
The alleged unexpected fewer infusions might be due to the absence or presence of FVII. 
Furthermore, even assuming arguendo that the comparison between rVWF and compositions comprising both pdVWF and FVIII is proper, the results provided in Exhibit A, demonstrate that the median number of infusions was lower when administering rVWF as compared to pdVWF. The median is the middle of the set of numbers, which does not establish a statistical difference between the groups compared.


Claim Rejections - 35 USC § 112
The rejection of claims 32, 34-45, 53-55, 63 and 65-69 as unpatentable under 35 USC 112(b) is withdrawn in view of Applicant’s arguments.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection. 
Claim 70 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 70 is drawn to “the method of claim 32, wherein the highly multimeric VWF comprises at least 10, 12, 14, or 16 subunits, to about 20, 22, 24 or 26 subunits or more”. The instant specification at para [00147] provides the following definition: “The term “highly multimeric VWF” or “high molecular weight VWF” refers to VWF comprising at least 10 subunits, or 12, 14, or 16 subunits, to about 20, 22, 24 or 26 subunits or more”. Therefore, since claim 32 recites the term “highly . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The rejection of claims 32, 34-45, 53-55 and 65-69 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronthaler et al. is withdrawn in view of Applicant’s arguments.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This is a new rejection.
Claims 32, 34-45, 53-55 and 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kronthaler et al. (WO 2008/151817) in view of Kaersgaard et al. (US 6531577).
With respect to claims 32, 36-38, 44 and 70, Kronthaler et al. teach a composition suitable for extravascular administration in the therapy of von Willebrand disease (VWD) and/or hemophilia A comprising purified von Willebrand factor (VWF) (claim 1), wherein von Willebrand factor is derived from human plasma or is produced recombinantly (claim 2), and wherein VWF is non-conjugated (claim 3).
either predominantly small or large multimers (page 43, lines 10-14).
Kronthaler et al. do not specifically teach the meaning of “large multimers”, and also do not teach the claimed amount administered per dose (i.e. between 1.0 to 150 IU/kg VWF:RCo per dose).
Kaersgaard et al. teach the use of a high-purity von Willebrand factor (VWF) and multimers for the treatment of von Willebrand's Disease (VWD), haemophilia A induced by VWF-dependent FVIII deficiency or haemophilia A not induced by such deficiency (claim 1; column 1, lines 9-19), wherein the VWF is from plasma or recombinantly prepared (column 7, lines 65-67).
Kaersgaard et al. further teach that at least 18% of the total number of said multimers are multimers which contain 13 or more protomers (claim 2).
Kaersgaard et al. also teach that the HMW(high molecular weight)-VWF-multimers are the haemostatically most important VWF-multimers, this high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers (column 7, lines 35-41), and additionally teach that the term "HMW-VWF-multimers" is intended to mean multimers composed of thirteen or more protomers (column 6, lines 21-23).
It would have been obvious to one of ordinary skill in the art to use the "HMW-VWF-multimers" of Kaersgaard et al. in the invention of Kronthaler et al. because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and further because Kaersgaard et al. teach that high-purity 
With respect to the claimed amount administered per dose (i.e. between 1.0 to 150 IU/kg VWF:RCo per dose), Kronthaler et al. teach that the concentration of VWF can be equal to or more than 150 U (VWF:Ag)/ml preferentially equal to or more 450 U (VWF:Ag)/ ml, most preferentially equal to or more than 1500 U (VWF:Ag)/ ml. A typical dose could be equal to or more than 225 U (VWF:Ag)/ kg or equal to or more than 75 U (VWF:Ag)/ kg, or equal to or more 15 U (VWF:Ag)/ kg (page 9, lines 1-6), and further teach that the administered VWF has a VWF:RCoF/VWF:Ag ratio which is less than 1:0,35, preferentially equal or less than 1:1,05 (page 21, lines 1-2).
A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
Furthermore, it would have been obvious to one of ordinary skill in the art to discover efficient amounts of rVWF and number of doses by normal optimization procedures known in the pharmaceutical art because Kronthaler et al. teach administering an efficient amount of a pharmaceutical composition comprising VWF, and further teach various concentrations of VWF. 
With respect to claims 34-35, 39-42 and 65-66, as discussed above, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection (MPEP § 2144.05).
With respect to claim 43, Kronthaler et al. teach single injections (Example 1), thus reading on no more than once daily…..no more than once a month.

With respect to claim 53, Kronthaler et al. teach that suitable host cell line for expression of FVlll or VWF are monkey COS-cells, mouse L-cells, mouse C127-cells, hamster BHK-21 cells, human embryonic kidney 293 cells, and hamster CHO-cells (page 13 lines 5-14).
With respect to claim 54, it would have been economical, and thus obvious, to produce VWF and FVlll through expression in the same cell culture. One of ordinary skill in the art would have at once envisaged using CHO-cells to express VWF and FVlll, and thus, would have arrived at the instantly claimed invention (see MPEP 2131.02).
With respect to claim 55, Kronthaler et al. teach the composition comprises VWF and FVIII (claim 1).
With respect to claims 67-69, Kronthaler et al. teach dose of 500 U/kg of FVIII:C and doses of 474 or 1494 U/Kg of VWF:RCo (Table 18). Therefore, it would have been obvious to one of ordinary skill in the art to discover the ratio of FVIII:C and VWF:RCo by normal optimization procedures known in the pharmaceutical art because Kronthaler et al. teach administering various concentrations of FVIII:C and VWF:RCo. 

This rejection has been modified. 
Claims 32, 34-45, 55, 63 and 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaersgaard et al. (US 6531577) in view of Michiels et al. (Clin Appl Thromb Hemost. 2007 Jan;13(1):14-34) and Scheiflinger et al. (WO 2006/071801).
Kaersgaard et al. teach the use of a high-purity von Willebrand factor (VWF) and multimers for the treatment of von Willebrand's Disease (VWD), haemophilia A induced by VWF-dependent FVIII deficiency or haemophilia A not induced by such deficiency (claim 1; column 1, lines 9-19), wherein the VWF is from plasma or recombinantly prepared (column 7, lines 65-67).
Kaersgaard et al. further teach that at least 18% of the total number of said multimers are multimers which contain 13 or more protomers (claim 2).
Kaersgaard et al. also teach that the HMW(high molecular weight)-VWF-multimers are the haemostatically most important VWF-multimers, this high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers (column 7, lines 35-41), and additionally teach that the term "HMW-VWF-multimers" is intended to mean multimers composed of thirteen or more protomers (column 6, lines 21-23).
With respect to claims 34-35, Kaersgaard et al. teach that the VWF has a specific activity of 104 U/mg (i.e. 104 mU/g) (Table 1).
	Kaersgaard et al. do not teach: 1) the composition comprises at least 40% VWF decamers or higher order multimers; 2) a ratio between 2:1 and 1:4; and 3) rVWF is matured by treatment with Furin.
Michiels et al. teach that the current standard set of von Willebrand factor (VWF) parameters used to differentiate type 1 from type 2 VWD include bleeding times (BTs), factor VIII coagulant activity (FVIII:C), VWF antigen (VWF:Ag), VWF ristocetine cofactor activity (VWF:RCo), VWF collagen binding activity (VWF:CB), ristocetine induced st para).
Michiels et al. further teach that, as the bleeding tendency is moderate in type 2 and severe in type 3 VWD and the FVIII:C levels are near normal in type 2 and very low in type 3 VWD patients. Proper recommendations of FVIII/VWF concentrates using VWF:RCo unit dosing for the prophylaxis and treatment of bleeding episodes are proposed and has to be stratified for the severity of bleeding, the type of surgery either minor or major and for type 2 and type 3 VWD as well (Summary, right column, last para).
Michiels et al. additionally teach that the demonstration of a normal, good, partial or poor response to intravenous DDAVP is essential to define the clear indication and proper dosing of FVIII/VWF concentrates in type 1, 2 or 3 VWD patients respectively for the treatment of spontaneous bleedings and the prophylaxis of bleeding during minor or major trauma or surgery (page 16, left column).
Scheiflinger et al. teach that VWF serves as a carrier and stabilizing protein for procoagulant FVIII (paragraph [002]).
Scheiflinger et al. further teach that FVIII binding-capacity of the furin-maturated rVWF was comparable with a plasma-derived reference preparation (paragraph [099], figure 18, below).

    PNG
    media_image1.png
    437
    776
    media_image1.png
    Greyscale

It would have been obvious for one of ordinary skill to discover the optimum amount of HMW-VWF-multimers by normal optimization procedures known in the pharmaceutical art. One of ordinary skill in the art at the time of the invention would have been motivated, with a reasonable expectation of success, to do so because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers. 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a furin-maturated rVWF because VWF serves as a carrier and stabilizing protein for procoagulant FVIII, thus, a stronger binding of VWF to FVIII would result in increased stability. 


With respect to the limitations of claims 39-44, 63 and 65-69, Kaersgaard et al. teach that the pharmaceutical compositions of the invention may be administered by any suitable route which leads to a concentration in the blood corresponding to which a therapeutic effect is obtained. The choice of administration route and administered amount depends on the age and weight of the patient as well as on the severity of the disease (column 11, lines 13-18).
In the instant case, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time interval between dosages by normal optimization procedures known in the pharmaceutical art because Kaersgaard et al. teach that the choice of administration route and administered amount can be varied depending on the age and weight of the patient as well as on the severity of the disease.
One of ordinary skill in the art would have been motivated to do so, with a reasonable expectation of success, because Kaersgaard et al. teach that the amount administered is a result-effective variable.
. 

Response to Arguments
Applicant’s arguments filed on 10/4/2021 have been fully considered but they are not persuasive.
Applicant argues that “[K]aersgaard et al. do not teach or suggest a rVWF composition that includes at least 40% of the total amount of VWF as multimers that are decamers or higher order multimers. Kaersgaard et al. are completely silent regarding VWF decamers or a particular percentage of VWF decamers in a rVWF composition. The reference is also silent about a rVWF composition in which relative to the total amount of VWF, at least 40% are decamers or highly multimeric VWF, such as multimers of at least 10 subunits or more”.
Applicant also argues that “[K]aersgaard et al. provides no motivation to one skilled in the art to modify its teachings of VWF multimer compositions in which at least 15% or at least 18% of the total number of VWF multimers are multimers which contain 13 or more protomers (i.e., the claimed "highly multimeric VWF"). As such, one skilled in the art would not have a reasonable expectation of success to arrive at the presently claimed treatment method of administering a rVWF multimer composition in which at least 40% of the rVWF present are in the form of decamers or highly multimeric VWF”.
Applicant further argues that “[t]he numerous deficiencies of Kaersgaard et al. are not remedied by combining with the teachings of Michiels et al. and Scheiflinger et does not teach or suggest that administration of a rVWF composition comprising at least 40% VWF decamers or higher order multimers extends endogenous FVIII half-life by 5 hours compared to administration of pdVWF. BasedDB2/ 41659242.1Page 10 of 30 Application No. 14/985,212Attorney Docket No.: 008073-5043-USO1Reply to Final Office Action dated: April 2, 2021on the teachings of Michiels et al., the skilled person would not have the appropriate pointers to use rVWF for an improved treatment of Von Willebrand Disease or Hemophilia A, as is presently claimed. Scheiflinger et al. discloses polymer-VWF conjugates with certain physiologically acceptable, water-soluble polymers such as PEG or polysialic acid. By contrast, the present claims recite "wherein said rVWF is not modified with a water soluble polymer" and thus expressly exclude the conjugates disclosed by Scheiflinger et al”. 
Applicant’s arguments are not persuasive.
One of ordinary skill in the art reading the above references would have been motivated to discover the optimum amount of HMW-rVWF-multimers because Kaersgaard et al. teach that HMW-VWF-multimers are the haemostatically most important VWF-multimers, and high-purity VWF-containing preparation is superior in treating patients suffering from VWD as compared to existing high-purity FVIII-preparations having a lower content of or containing partially degraded VWF-multimers. 
Moreover, it has been held that one cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combinations of references. In re Keller, 208 USPQ 871 (CCPA 1981).
With respect to Applicant’s arguments regarding Scheiflinger et al. disclosing “polymer-VWF conjugates with certain physiologically acceptable, water-soluble polymers such as PEG or polysialic acid”, it is noted that Scheiflinger et al. clearly teach 
For these reasons, the rejection is maintained.

This rejection is maintained.
Claims 32, 34-45, 53-55, 63 and 65-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaersgaard et al. (US 6531577) in view of Michiels et al. (Clin Appl Thromb Hemost. 2007 Jan;13(1):14-34) and Scheiflinger et al. (WO 2006/071801) as applied to claims 32, 34-45, 55, 63 and 65-70 above, and further in view of Kronthaler (WO 2008/151817).
The teachings of Kaersgaard et al., Michiels et al. and Scheiflinger et al. with respect to claims 32, 34-45, 55, 63 and 65-70 have been discussed above.
Kaersgaard et al., Michiels et al. and Scheiflinger et al. do not teach rVWF is produced in a CHO cell culture, and further do not teach rFVIII and rVWF are produced through expression in the same cell culture.
Kronthaler teaches compositions comprising VWF (claim 1).
Kronthaler further teaches that suitable host cell line for expression of FVlll or VWF are monkey COS-cells, mouse L-cells, mouse C127-cells, hamster BHK-21 cells, human embryonic kidney 293 cells, and hamster CHO-cells (page 13 lines 5-14).
.

Response to Arguments
Applicant’s arguments filed on 10/4/2021 have been fully considered but they are not persuasive.
Applicant argues that the numerous deficiencies of Kaersgaard et al., Michiels et al. and Scheiflinger et al. are not remedied by Kronthaler al. 
Applicant also argues that “[K]ronthaler al. does not teach or suggest VWF compositions containing at least 40% rVWF decamers or highly multimeric VWF. In fact, Kronthaler discloses that administration of a monomeric pdVWF preparation results in increased FVIII levels as compared to administration of multimeric preparations, indicating that monomeric and not multimeric preparations are better for treatment purposes, teaching and suggesting the opposite of the presently claimed 40% rVWF decamers or highly multimeric VWF”.
Applicant’s arguments are not persuasive because the reference of Kronthaler et al., as applied to the instant rejection, relates to the expression of VWF and FVlll in cell cultures.
Furthermore, the MPEP 2123 states that “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives 
In the instant case, Kronthaler et al. teach that FVlll:C plasma level increase above baseline was surprisingly about two fold higher in the group treated with the "monomer" preparation of Haemate® P as compared to the group treated with the "multimer" preparation (page 44, last para). Thus, Kronthaler et al. do not discredit using the "multimer" preparation, which also increased, albeit to a lesser extent, FVlll:C plasma level.
Applicant’s arguments regarding unexpected results have been discussed in the “Response to Amendments” above.
For these reasons, the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection is maintained.
Claims 32, 34-45, 53-55, 63 and 65-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent 9272021. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same methods.
With respect to claims 32, 36-38, 43 and 70, ‘021 claims a method for treating Von Willebrand Disease or Hemophilia A comprising co-administering to the subject a composition comprising recombinant Von Willebrand Factor (rVWF) and a composition comprising recombinant Factor VIII (rFVIII) (claim 2), wherein the composition is a high molecular weight VWF multimer composition comprising at least 70% VWF decamers or higher order multimers (claims 1, 23-29), and further claims that the subject is administered rVWF no more than once every other day and no more than twice a week (claims 11-12). ‘021 further claims that Factor VIII can be recombinant or plasma derived (column 8, lines 61-62), and also claims that the ratio of procoagulant activity (IU FVIII:C) of the administered FVIII to Ristocetin cofactor activity (IU rVWF:RCo) of the administered rVWF is between 2:1 and 1:4; between 3:2 and 1:3; between 1:1 and 1:2, or about 3:4 (claims 18-21).
‘021 also teaches that Factor VIII half-life is extended as compared to a subject administered plasma derived Von Willebrand Factor (column 2, lines 37-38), and wherein the Factor VIII half-life is extended by about 5 hours (column 3, lines 15-16).
‘021 further claims the rVWF is matured in vitro by treatment with Furin (claim 8).
With respect to claims 34-35, ‘021 claims that the rWWF has a specific activity of about 20-150 mL/g (claim 22).
With respect to claims 39-42 and 65-69, ‘021 claims that the subject is administered between 1.0 IU/kg VWF:RCo and 150 IU/kg VWF:RCo per dose (claims 4-7).
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 45, ‘021 claims that the method is for treating VWD type 3 (claim 30).
With respect to claim 53, ‘021 claims that the rVWF is produced through expression in a Chinese Hamster Ovary (CHO cell culture) (claim 9).
With respect to claim 54, ‘021 claims that the rFVIII and rVWF are produced through expression in the same cell culture (claim 10).
With respect to claim 55, ‘021 claims that rvWF and rFVIII are administered together in a single composition (claim 3).
With respect to claim 63, ‘021 claims that treatment of VWD patients may in some embodiments involve an initial treatment with both rVWF and rFVIII followed by repeated administrations of rVWF alone (column 10, lines 4-6).

Response to Arguments
Applicants requested that the double-patenting rejection be held in abeyance until there is an indication of allowable subject matter in the present application.
For this reason, the rejection is maintained.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658